Russell, C. J.
1. The warranty of a seller of live stock guaranteeing the animals to be sound relates to their condition at the time and place of sale, and covers any unsoundness, known or unknown to him, which exists at that time, and though'the unsoflndness may not become apparent until such a subsequent time as is necessary, in the progress of the disease, to manifest its existence. In the case sub judice, it was error for the court, in instructing the jury substantially as above indicated, to úse the expression “infected with a disease,” when only one specific complaint was mentioned in the petition; but the error was not prejudicial, for if the jury accepted the plaintiff’s testimony, which was the only foundation of the defendant’s liability, they were necessarily confined by the proof to the single disease upon which the liability was alleged to depend.
2. The evidence authorized the verdict.

Judgment affirmed.


Room, J., absent.